Citation Nr: 0805017	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-38 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to service connection for neurogenic bladder, 
claimed as secondary to Agent Orange exposure and/or service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The issue of entitlement to service connection for neurogenic 
bladder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diabetes does not require the regulation of 
activities. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's diabetes mellitus claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in September 2005, he was afforded a formal VA 
examination.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 20 percent rating for diabetes mellitus is assigned where 
there is a requirement for insulin, restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
for diabetes mellitus is assigned where there is a 
requirement for insulin, restricted diet, and regulation of 
activities, (avoidance of strenuous occupational and 
recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 
7913.  

The veteran filed his claim for service connection for 
diabetes mellitus in June 2005.  Private medical records, 
dated from December 1993 to June 2006, reflect that the 
veteran was diagnosed as having type II diabetes in October 
2002, and had ongoing treatment since.  This treatment 
included oral medication and a restricted diet.  However, 
there is no indication that the veteran's treatment included 
regulation of activities.  In fact, at June 2002, August 
2004, and April 2005 physical examinations, the veteran 
stated that he was following his diet and exercising.  In 
August 2004, he revealed to a diabetes educator that he was 
physically active and walked 2.5 - 3 miles three times per 
week.

A VA examination was conducted in September 2005.  At that 
time, the veteran reported that his diabetes treatment 
included a restricted diet and oral medication.  He also 
stated that he had not been told to regulate or restrict his 
activities.  The examiner did not find any evidence of 
neuropathy, and diagnosed the veteran as having type II 
diabetes.

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the weight of the evidence is against the 
assignment of an evaluation in excess of 20 percent for the 
veteran's diabetes.  As noted above, "regulation of 
activities" is defined as the avoidance of strenuous 
occupational and recreational activities.  38 C.F.R. § 4.120.  
Diagnostic Code 7913.  A review of the evidence fails to show 
that the veteran has been prescribed any "regulation of 
activities" which conformed to this definition.  Thus, a 
basis upon which to grant an evaluation in excess of 20 
percent for diabetes has not been presented and the appeal is 
denied.  

The Board notes that when the preponderance of the evidence 
is against a claim, the doctrine of reasonable doubt is not 
for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Furthermore, the Board has no reason to 
doubt that the veteran's service-connected diabetes limits 
his efficiency in certain tasks.  However, the evidence of 
record is not indicative of an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).


ORDER

A disability rating in excess of 20 percent for diabetes is 
denied.


REMAND

The veteran contends that his neurogenic bladder is secondary 
to his service-connected diabetes mellitus, or, in the 
alternative, secondary to Agent Orange exposure during his 
military service in the Republic of Vietnam.  The file 
contains private medical records, dated since December 1993, 
which reflect the onset of bladder-related symptoms in 1992, 
followed by urinary tract infections.  The earliest diagnosis 
of neurogenic bladder was in June 2002.  

However, at his September 2005 VA examination, the veteran 
indicated that he experienced bladder symptoms since 
approximately 1970 (following his military discharge), and 
that he had been treated with medication until he started 
self-catheters around 1990.  He also reported having had 
bladder stent surgery in 1989 at the Lahey clinic.  

The RO has requested private medical records from Dr. 
DeAgelis, Dr. Ku, and Dr. Markovitz; however, the documents 
of record include references to other apparently relevant 
treating physicians.  The RO should attempt to obtain the 
veteran's post service medical records dated from September 
1969 to December 1993. 

While the September 2005 VA examiner diagnosed the veteran as 
having neurogenic bladder, he did not opine as to the 
etiology of this condition, or if it was made worse by the 
veteran's service-connected diabetes mellitus.  A new VA 
examination should be scheduled in order to obtain such 
opinions.  

Accordingly, the case is REMANDED for the following action:

1.  With any help from the veteran, the RO 
should attempt to obtain his post-service 
medical records dated prior to December 
1989, to specifically include those from 
Dr. Neih at the Lahey Clinic, Dr. George 
Reservitz, and Dr. Paul N. Chervin.

2.  After the foregoing has been 
accomplished, the veteran should be 
scheduled for a VA examination in order to 
determine the etiology and severity of his 
neurogenic bladder.  Prior to the 
examination, the complete claims folder 
should be made available to the examiner 
for review.  A notation to the effect that 
this record review took place should be 
included in the examination report.  The 
examiner should conduct any appropriate 
studies to support her or his findings.  
The examiner should also specifically 
opine as to whether the veteran's 
neurogenic bladder is related to active 
duty service, including exposure to Agent 
Orange; or, if it is caused by, or made 
worse by, service-connected diabetes 
mellitus.  The rationale for any opinion 
expressed should be stated in a legible 
report.  

3.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the RO should issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


